UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 21-6908


JAMES R. ROSE,

                 Plaintiff - Appellant,

          v.

WARDEN, MCCORMICK CORRECTIONAL INSTITUTION,

                 Defendant - Appellee,

          and

SOUTH CAROLINA,

                 Defendant,



                                   No. 21-6938


JAMES R. ROSE,

                 Plaintiff - Appellant,

          v.

WARDEN, MCCORMICK CORRECTIONAL INSTITUTION,

                 Defendant - Appellee,

          and

SOUTH CAROLINA,
                    Defendant.



Appeals from the United States District Court for the District of South Carolina, at Rock
Hill. R. Bryan Harwell, Chief District Judge. (0:20-cv-02921-RBH)


Submitted: October 14, 2021                                   Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


James R. Rose, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       James R. Rose seeks to appeal the district court’s orders accepting the

recommendation of the magistrate judge and denying relief on Rose’s 28 U.S.C. § 2254

petition and denying his motion for reconsideration. The district court’s orders are not

appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district

court denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Rose has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeals. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3